

117 HR 1989 IH: Time of Service Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1989IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to eliminate the time limitation for the use of entitlement by certain veterans under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Time of Service Act.2. Elimination of time limitation for use of entitlement under Post-9/11 Educational Assistance Program of Department of Veterans AffairsSection 3321(a) of title 38, United States Code, is amended—(1)in paragraph (1), by striking January 1, 2013 and inserting January 1, 2001; and(2)in paragraph (2), by striking January 1, 2013 and inserting January 1, 2001. 